            Case 3:20-cv-05874-JCC-JRC Document 23 Filed 02/11/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10      DUANE MOORE,
                                                             CASE NO. 3:20-cv-05874-JCC-JRC
11                             Plaintiff,
                                                             ORDER GRANTING MOTION TO
12                 v.                                        CONTINUE AND AMENDING
                                                             SCHEDULING ORDER
13      ALLSTATE INDEMNITY COMPANY,

14                             Defendant.

15

16          The Court has reviewed the parties’ stipulated motion to continue and finds good cause to

17   grant the motion. See Dkt. 21. The Court amends the scheduling order in this matter (Dkt. 15)

18   as follows.

19          The five-day bench trial is rescheduled for April 25, 2022, at 10:00 a.m., before the

20   Honorable John C. Coughenour, Courtroom 16206 with the following amended pretrial

21   schedule:

22                                    Event                                        Date

23      Plaintiff’s expert disclosures under Fed. R. Civ. P. 26(a)(2)         August 6, 2021

24

     ORDER GRANTING MOTION TO CONTINUE AND
     AMENDING SCHEDULING ORDER - 1
           Case 3:20-cv-05874-JCC-JRC Document 23 Filed 02/11/21 Page 2 of 2




 1      Defendant’s expert disclosures under Fed. R. Civ. P. 26(a)(2)          August 20, 2021

 2      Rebuttal expert disclosures                                           September 3, 2021

 3       All motions related to discovery must be noted on the motion calendar no later than the
                Friday before discovery closes pursuant to LCR 7(d) and LCR 37(a)(2)
 4      Discovery completed by                                             November 26, 2021

 5      All dispositive motions must be filed by (see LCR 7(d))               December 24, 2021

 6      All motions in limine must be filed by this date and noted on the      March 10, 2022
        motion calendar and noted on the motions calendar in
 7      accordance with LCR 7(d)(4).

 8      Motions in limine raised in trial briefs will not be considered.
        Agreed LCR 16.1 Pretrial Order due                                     March 25, 2022
 9
        Trial briefs, proposed voir dire, jury instructions and exhibits by     April 18, 2022
10

11          Except as amended herein, the parties shall refer to the terms of the prior scheduling
12   order. See Dkt. 15.
13          Dated this 11th day of February, 2021.
14

15

16                                                         A
                                                           J. Richard Creatura
17                                                         United States Magistrate Judge

18

19

20

21

22

23

24

     ORDER GRANTING MOTION TO CONTINUE AND
     AMENDING SCHEDULING ORDER - 2
